                                          Case 3:20-cv-02942-MMC Document 15 Filed 10/09/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      TIMOTHY JAMES MIDGETT,                           Case No. 20-cv-02942-MMC
                                                       Plaintiff,                         ORDER GRANTING DEFENDANT'S
                                  8
                                                                                          MOTION TO DISMISS FOR LACK OF
                                                  v.                                      SUBJECT MATTER JURISDICTION;
                                  9
                                                                                          DIRECTIONS TO CLERK
                                  10     UNITED STATES DEPARTMENT OF
                                         VETERANS AFFAIRS,                                Re: Doc. No. 11
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant's Motion to Dismiss for Lack of Subject Matter
                                  14   Jurisdiction, filed July 1, 2020. Plaintiff has not filed opposition.1 Having read and
                                  15   considered the motion, the Court rules as follows.
                                  16          In his complaint, plaintiff alleges his brother "died as a direct result of . . . [m]edical
                                  17   [m]alpractice" at a "Veteran's Clinic" (see Compl. ¶ 3); he seeks monetary compensation
                                  18   as a result of such assertedly tortious conduct.
                                  19          The Federal Tort Claims Act ("FTCA") provides the "exclusive" remedy where, as
                                  20   here, a plaintiff alleges a tort claim against an agency of the United States. See 28
                                  21   U.S.C. § 2679(b)(1). Pursuant to the FTCA, a district court has jurisdiction over a claim
                                  22   against the United States where the plaintiff has "first presented the claim to the
                                  23   appropriate Federal agency" and the claim has been "finally denied by the agency." See
                                  24   28 U.S.C. § 2675(a); Brady v. United States, 211 F.3d 499, 502-03 (9th Cir. 2000)
                                  25   (holding claim presentation requirement is "jurisdictional"; finding district court properly
                                  26
                                              1
                                  27              By order filed July 7, 2020, the Court set August 14, 2020, as the deadline for
                                       plaintiff to file opposition. By order filed August 4, 2020, the Court, at defendant's
                                  28   request, extended the deadline to September 30, 2020.
                                          Case 3:20-cv-02942-MMC Document 15 Filed 10/09/20 Page 2 of 2




                                  1    dismissed FTCA claims where plaintiff did not present claim to federal agency prior to

                                  2    filing suit).

                                  3            Here, defendant has offered evidence, undisputed by plaintiff, that establishes

                                  4    plaintiff's failure to submit an administrative claim. (See Bartley Decl. ¶ 5 (averring

                                  5    declarant "searched the VA's administrative claims database" and "was unable to locate

                                  6    any administrative tort claim" submitted by plaintiff).)2

                                  7            Accordingly, the Court lacks subject matter jurisdiction over plaintiff's claims, and

                                  8    the complaint is subject to dismissal, without prejudice to plaintiff's refiling his claims after

                                  9    he has submitted an administrative claim and the claim has been denied.

                                  10           The Clerk of Court is hereby DIRECTED to close the file.

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: October 9, 2020
                                                                                                   MAXINE M. CHESNEY
                                  14                                                               United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25           2
                                                 The Court may consider material outside the pleadings where, as here, the
                                  26   defendant's motion to dismiss challenges the district court's jurisdiction to consider the
                                       plaintiff's claims. See McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1986)
                                  27   (holding, when considering motion to dismiss for lack of subject matter jurisdiction, "the
                                       district court is not restricted to the face of the pleadings, but may review any evidence,
                                  28   such as affidavits and testimony").

                                                                                       2
